DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-8, 10-12, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “as a deviation between the size of the target image and the size of the dispensable information decreases”. However claim 2 recites the limitations in claim 1, which stated “a size of the target image or a size of dispensable information”, therefore “a size of dispensable information” is an optional element which does not avail itself to claim 2 as a required element.
There is no reasonable interpretation of “as a deviation between the size of the target image and the size of the dispensable information decreases” in context, therefore the merit is not examined.
Claim 3- 4 , 6-8, 10-12, 14-15 are rejected since it recites the limitations in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 13, 16-18, 20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipate by YU (CN-110189255-A).

Regarding claim 1, YU teaches an information processing apparatus comprising: 
a processor ( Pg. 1, computer) configured to 
perform a resolution reduction process on a target image to generate a low-resolution image( Pg. 6, down-sampling the IHR, corresponding to the low-resolution human face), the resolution reduction process being a process in which a degree of resolution reduction changes depending on a size of the target image (Pg. 2, obtaining the coordinate information of each candidate area of the face; Pg. 4, when the detection target is a relatively small face, small leakage is easy to happen when the human face region. Thus in this embodiment the generating scale of the anchor frame is modified to (16 * 16, 32 *32,128 * 128, 256 * 256, 512 * 512) the five scale) or a size of dispensable information contained in the target image, and 
perform a generation process of generating, based on the low-resolution image, a super-resolution image having a predetermined resolution corresponding to a resolution of the target image( Pg. 2, S4: each face target to be determined based on input to the generator G in super-resolution reconstruction 2 model).

Regarding claim 5, YU teaches the information processing apparatus according to Claim 1, 
wherein the processor is further configured to divide an input image into a plurality of regions ( Pg. 4, dividing each face target to be determined based on input; Fig. 6, Fig. 7), 
wherein the resolution reduction process is performed on images of the plurality of regions resulting from the division to generate low-resolution images, each of the images of the plurality of regions serving as the target image ( Pg. 6, down-sampling the IHR, corresponding to the low-resolution human face; Fig. 6, Fig. 7), and 
wherein the processor is configured to 
generate, based on the low-resolution images corresponding to the respective target images, super- resolution images having the predetermined resolution(Pg. 4,  S104: … dividing each face target to be determined based on input to the generator G in super-resolution reconstruction model of the GAN network, generating the super-resolution reconstruction image SR), and 
generate, from the generated super-resolution images, a super-resolution image corresponding to the input image ( Pg. 4, S104: … adopting the above face detection method based on two-stage detection, using super-resolution reconstruction of assistant model as the face detection model, undetected and false candidate region opposite reliability not too high for further detection, so as to avoid the face target, and improves the detection performance).

Regarding claim 9, YU teaches the information processing apparatus according to Claim 5, wherein in the resolution reduction process, as the size of a region among the plurality of regions increases, the degree of resolution reduction is increased(Pg. 4, when the detection target is a relatively small face, small leakage is easy to happen when the human face region. Thus in this embodiment the generating scale of the anchor frame is modified to (16 * 16, 32 *32,128 * 128, 256 * 256, 512 * 512) the five scale).

Regarding claim 13, YU teaches the information processing apparatus according to Claim 5, wherein in the division, the input image is divided into the plurality of regions according to kinds of objects in the input image( Pg. 4, dividing each face target to be determined based on input; Fig. 6, Fig. 7), and wherein in the resolution reduction process, the resolution of each of the images of the plurality of regions is reduced at the degree of resolution reduction according to the kind of the object corresponding to the region(Pg. 4, when the detection target is a relatively small face, small leakage is easy to happen when the human face region. Thus in this embodiment the generating scale of the anchor frame is modified to (16 * 16, 32 *32,128 * 128, 256 * 256, 512 * 512) the five scale).

Regarding claim 16, YU teaches the information processing apparatus according to Claim 9, wherein in the division, the input image is divided into the plurality of regions according to kinds of objects in the input image( Pg. 4, dividing each face target to be determined based on input; Fig. 6, Fig. 7), and wherein in the resolution reduction process, the resolution of each of the images of the plurality of regions is reduced at the degree of resolution reduction according to the kind of the object corresponding to the region(Pg. 4, when the detection target is a relatively small face, small leakage is easy to happen when the human face region. Thus in this embodiment the generating scale of the anchor frame is modified to (16 * 16, 32 *32,128 * 128, 256 * 256, 512 * 512) the five scale).

Regarding claim 17, YU teaches the information processing apparatus according to Claim 1, wherein the generation process is performed using a generator included in a trained generative adversarial network including the generator and a discriminator( Pg. 4, S104: … the generator G), and wherein in training of the generative adversarial network, the generator is trained to generate the super- resolution image having the predetermined resolution from the low-resolution image corresponding to the target image( Pg. 4, S104: … the discriminator D), and the discriminator is trained to differentiate between the target image and the super-resolution image having the predetermined resolution( Pg. 5,  GAN (Generative Adversarial Network, generated against network) network training).

Regarding claim 18, YU teaches the information processing apparatus according to Claim 17, wherein in the training of the generative adversarial network, a loss is calculated based on information on a region of an object of interest in the target image, and the generator is trained based on the calculated loss ( Pg. 7, content loss function, content-based loss function, VGG loss ).
Claim 20 recites essentially a subset of subject matter rejected in claims 1, 5, 9, 13, 16-18, and thus claim 20 is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over YU in view of Liu ( “An End-to-End Foreground-Aware Network for Person Re-Identification”).

Regarding claim 19, YU teaches the information processing apparatus according to Claim 1, wherein the generation process is performed with a mechanism including a first neural network configured to extract an image feature from the low-resolution image( Pg. 7, generator G), and a second neural network configured to generate the super-resolution image having the predetermined resolution from an output of the attention mechanism( Pg. 7, discriminator D).
	YU does not expressly teach
an attention mechanism configured to process the image feature.
However,  Liu teaches 
an attention mechanism configured to process the image feature ( Fig. 3, Target Attention Loss ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of YU and Liu, by generating the attention map for the foreground object as taught by Liu, for the faces as foreground in YU, and incorporating the attention loss taught by Liu in the loss function in YU.
One of ordinary skill would have been motivated to for such a combination in order to “learn more discriminative person representations with the foreground branch and alleviate the negative effects of the backgrounds” (Liu, Pg. 2, left col. )

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661